El Juez Asociado Sb. Aldeet,
emitió la opinión del tribunal.
A virtud de excepciones opuestas en este caso por los de-mandados la Corte de Distrito de Aguadilla dictó resolu-ción declarando que estaban prescritas ciertas acciones de nulidad .que los apelantes ejercitan en su demanda y que había defecto de partes demandadas y desestimó la demanda, aun-que concedió permiso para que fuera enmendada. Presen-taron entonces los demandantes una nueva demanda igual a la anterior con excepción de que contiene una alegación nueva con el objeto de subsanar el defecto de partes deman-dadas y que en otra se agregan algunas palabras que en nada alteran el alcance de la correspondiente de la demanda original.
En este estado el pleito los demandados solicitaron de la corte que eliminase la demanda enmendada y que dictase sentencia decretando el sobreseimiento y, después de alegar en contra los demandantes, la corte declaró con lugar la mo-ción, dictó sentencia desestimando la demanda y ordenó que ésta se registrara en el libro de sentencias.
Interpuesto por los demandantes este recurso de apela-ción no alegan error alguno contra la sentencia y se limi-tan a proponer a nuestra resolución como única cuestión la. de si la corte inferior tiene facultad para eliminar su de-manda enmendada y dictar sentencia desestimando su pleito, sin que la demanda enmendada fuera exeepeionada por los demandados.
La cuestión propuesta por la moción de los demandados equivalía a una excepción a la demanda enmendada (Hays v. Peavey, 43 Wash. 163, 86 Pac. 170 citado en 31 Cyc. 461) ya que su fundamento fué que era una transcripción exacta de la original porque el nuevo hecho alegado, si bien puede afectar al defecto de partes demandadas, no así a los otros elementos jurídicos apreciados por la corte para declarar *619prescritas las acciones ele nulidad de las ventas a que se re-fiere la demanda.
La sola adición cine contiene la segunda demanda puede subsanar el defecto de partes demandadas que la corte declaró existir, pero no habiéndose hecho otras enmiendas queda sub-sistente la declaración que hizo la corte inferior de estar prescritas las acciones de nulidad, que respecto de dos ven-tas se ejercitan en la demanda, y por tanto aquella adición no es bastante para entender enmendada la demanda por-que si no se alega algún hecho que desvirtúe la declaración de prescripción de la acción declarada por la corte, poco im-porta que se adicione la demanda para demostrar que han sido demandados todos los que deben ser parte en el pleito.
Además, cuando una corte concede permiso a una parte para presentar una alegación enmendada, la nueva no puede ser una reproducción exacta de la anterior o con tan ligeros cambios que en verdad no corrijan los errores o equivoca-ciones de la anterior. Enmendar una alegación es corregir sus errores o equivocaciones y cuando esto no se hace no puede sostenerse que hay alegación enmendada y la corte estará justificada para prescindir de ella o para eliminarla y para continuar con el pleito como si la parte hubiera renun-ciado a utilizar el derecho que se le dió para enmendar; y como' en este caso la corte había desestimado la demanda, aunque concediendo permiso para enmendarla, no habién-dose hecho la enmienda, el juez estuvo justificado para con-tinuar el procedimiento y para ordenar que su resolución desestimando la demanda, que había quedado en suspenso, se registrara como sentencia. 31 Cyc. 358.
Habiendo limitado los apelantes su recurso de apelación por su alegato a la única cuestión que hemos considerado y resuelto en su contra, debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.